       Case 19-03935-dd              Doc 59 Filed 12/17/19                Entered 12/17/19 13:58:14                 Desc RS I
                                           Order (dd) (BNC)               Page 1 of 1
                                                  United States Bankruptcy Court
                                                     District of South Carolina


Case Number: 19−03935−dd                                             Chapter: 7

In re:
 Cherita A. Trotter
                                                                                                              Filed By The Court
  Entered By The Court                           ORDER RE: RELIEF FROM STAY                                        12/17/19
        12/17/19                                                                                                Laura A. Austin
                                                                                                                 Clerk of Court
                                                                                                              US Bankruptcy Court


Before the court is the 11 U.S.C. § 362 motion of Santander Consumer USA Inc. filed October 29, 2019. After notice and
hearing (see §362(e)), IT IS ORDERED, ADJUDGED AND DECREED as indicated below:

  X   RS−I      The motion is granted and judgement is hereby ordered for movant.

      RS−II     The motion is denied and judgement to that effect is hereby ordered.

      RS−III    A settlement agreement has been reached between the parties, subject to a proposed consent (agreed upon)
                order setting forth the terms of the agreement being submitted to this court within thirty (30) days from the date of
                this order. Absent the submission and entry of a consent order within thirty (30) days of this date, the stay is
                terminated pursuant to 11 U.S.C. §362(e). Should the action or inaction of any party unduly delay the timely
                submission of the order, appropriate sanctions for such conduct may be considered by the court.

      RS−IV A settlement agreement has been reached between the parties which will require notice pursuant to Bankruptcy
            Rule 4001. If, following such notice, no objection is filed, the movant shall submit to the court a proposed consent
            order, setting for the terms of the agreement. Inasmuch as the movant has waived the automatic lifting of the
            §362(a) stay, the stay will remain in effect until further order of this court.

      RS−V      At the request of the parties, the automatic stay will remain in effect until further order of this court or until the
                case is closed or dismissed, whichever first occurs.

      RS−VI The hearing of the motion today is a preliminary hearing and, because there is a reasonable likelihood that the
            party opposing the relief from the stay will prevail at the conclusion of the final hearing, or by consent of the
            parties, the stay shall continue in effect until the conclusion of a final hearing which shall be commenced on the
            date and time announced in court at today's hearing.

      RS−VII At the request of a party in interest and the automatic lifting of the stay having been waived by the movant, the
             hearing scheduled for today is continued until the date and time announced in court at today's hearing.




                                                                     Chief United States Bankruptcy Judge
